EXHIBIT 10.19

 

FOURTH AMENDMENT (2013-1) TO THE

PENSION PLAN FOR EMPLOYEES OF AMPHENOL CORPORATION
AS AMENDED AND RESTATED EFFECTIVE JANUARY 1, 2011

 

Pursuant to Section 12.1 of the Pension Plan for Employees of Amphenol
Corporation as amended and restated effective January 1, 2011 (the “Plan”), the
Plan is hereby amended as follows:

 

1.             Exhibit B is amended such that the caption for
4.1(a)(10)(v) shall read as follows “RF Danbury Employees with Severance from
Service on or after January 1, 2007 and prior to January 1, 2010”.

 

2.             Exhibit B is amended such that the caption for
4.1(a)(10)(vi) shall read as follows “RF Danbury Employees with Severance from
Service Date on or after January 1, 2010 and prior to January 1, 2013”.

 

3.             Effective January 1, 2013, Exhibit B is amended by the addition
of a new Section 4.1(a)(10)(vii) to read as follows:

 

(vii)         RF Danbury Employees with Severance from Service Date on or after
January 1, 2013.

 

Notwithstanding the preamble to this Section 4.1(a) for the RF Danbury Employee
whose Severance is on or after January 1, 2013, the amount of the monthly
retirement benefit in the Normal Form to be provided for each Participant who
retires on his or her Normal Retirement Date shall be equal to such
Participant’s Accrued Benefit as of any such date equal to the sum of:

 

(A)                               The number of Years of Accrual Service prior
to January 1, 2001 multiplied by $14.00; and

 

(B)                               The number of Years of Accrual Service on or
after January 1, 2001 multiplied by $31.00.

 

 

 

 

AMPHENOL CORPORATION

 

 

 

 

 

 

DATED:

April 24, 2013

 

BY:

/s/ Jerome F. Monteith

 

 

 

Jerome F. Monteith

 

 

 

Its:

Vice President, Human Resources

 

--------------------------------------------------------------------------------